Title: To James Madison from James Brown, 15 October 1811
From: Brown, James
To: Madison, James


          
            in Goal Salem October 15 1811
          
          The petition of James Brown of Manchester in the District of Massachusetts humbly shews, That at a District Court of the United States, holden at Boston, within and for the District of Massachusetts on the first tuesday of December in the year of our Lord one thousand Eight hundred and nine the United States recovered a judgment against him for the sum of $1600 and Costs of suit as a penalty for his violating an Act of the United States, entitled an Act laying an embargo on all ships and vessels in the ports and harbors of the United States, and the several acts supplementary thereto, and on the twenty sixth of August last he was committed to the gaol in Salem in said District upon an execution issued on said judgment, where he has ever since remained a close prisoner under said execution. And your petitioner further represents that he has always followed the sea and when he committed the breach of said law which exposed him to the penalty aforesaid, he was poor and had a numerous family dependant upon him for subsistence, and being unable to obtain any employment by which he could maintain them, he was unhappily for them and for himself induced by his poverty and the hope of relieving them to transgress the laws of his Country. This he does not presume to offer as an excuse for his Conduct, but he hopes it may be recieved as some mitigation of this his first and only offence, And he begs leave further respectfully to represent that he now is and ever since said judgement was rendered again[s]t him has been poor and utterly unable to satisfy the same or any part thereof; that his family, who have derived their subsistence from his labor, are now destitute of the necessaries of life and dependant on the Charity of their friends for support, and that his own health is in a very infirm and declining state and has already been essentially injured by his Confinement—That his further imprisonment will serve only to aggravate the distresses of his innocent family and further to impair his health without affording any benefit to the public, Wherefore he humbly supplicates the President to take his case into Consideration and to grant him a pardon for the offence, whereof he has been convicted as aforesaid and a remission of the forfeiture thereby incurred.
          
            James Brown
          
        